Journal Entries (1825-27): Journal 4: (1) Motion for rule to show cause against attachment for failure to return habeas corpus *p. 5; (2) rule to show cause against attachment *p. 46; (3) motion for default judgment *p. 129; (4) rule for nonsuit *p. 130.
Papers in File: (i) Precipe for habeas corpus; (2) writ of habeas corpus; (3) recognizance; (4) bail piece; (5) motion for rule to show cause against attachment; (6) affidavit in support of motion; (7) draft of rule to show cause; (8) rule to show cause, return; (9) return to writ of habeas corpus; (10) motion for default judgment for want of declaration; (11) writ of fi. fa. for costs.
1824-36 Calendar, MS p. 81.